Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
visual recognition distance detecting unit, virtual image light generating unit, virtual-image-light transmitting and projecting unit and a virtual-image visual recognition distance control unit in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over US 20160284129 A1 to Nishizawa et al., hereinafter “Nishizawa” (cited in the IDS filed 4/23/2020) in view of US 20180164599 A1 to Hu.

Regarding claim 1, Nishizawa discloses a virtual image display device having a function of projecting a prescribed virtual image video within a visual field of a user (para [0093]), comprising: 

a virtual image light generating unit that has a function of generating a plurality of virtual image lights independent of each other (para [0092]-[0093] and 100 of fig. 9: the virtual display 100 includes two projection fluoroscopes 70 which project images formed by the image displays 80 to each eye of the observer as a virtual image); 
a virtual-image-light transmitting and projecting unit that has a function of transmitting and projecting the virtual image light to left and right eyes of the user 
Nishizawa discloses two image displays 80 (para [0092]-[0093] and 100 of fig. 9), and so does not explicitly teach projecting the virtual image light to left and right eyes of the user through substantially the same optical path as claimed.
However, in analogous art it is known from Hu to project the virtual image light from a single display to left and right eyes of the user through substantially the same optical path (para [0074]-[0076]: “The X-cube 612 is internally coated with certain reflecting materials to split the incident image into two parts, one goes to the left and the other goes to the right as shown in FIG. 6B”).
It would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to substitute a single microdisplay and splitter 
Nishizawa further teaches a virtual-image visual recognition distance control unit that has a function of performing variable control of a visual recognition distance of a virtual image visually recognized by the user by using the plurality of projected virtual image lights (para [0131]-[0134]: “it is possible to make the virtual image IM be at substantially the same position as the image of the real object MA present at the hand of the observer”). 

Regarding claim 2, modified Nishizawa discloses the virtual image display device according to claim 1, and Nishizawa further teaches wherein the visual recognition distance detecting unit has a function of detecting visual line inclination angles of the left and right eyes from convergence amounts at centers of pupils of the left and right eyes of the user and calculating the actual visual recognition distance from the visual line inclination angles by using a prescribed Relational Formula (para [0128]-[0129], figs. 7-8). 

Regarding claim 3, modified Nishizawa discloses the virtual image display device according to claim 1, and Nishizawa further teaches wherein the visual recognition distance detecting unit has a function of specifying the object at which the user is gazing among the plurality of objects within the visual field of the user from the visual line inclination angles of the 

Regarding claim 4, modified Nishizawa discloses the virtual image display device according to claim 1, and Nishizawa further teaches wherein the virtual-image visual recognition distance control unit has a function of matching the visual recognition distance of the visually-recognized virtual image of the user with the actual visual recognition distance detected by the visual recognition distance detecting unit (para [0131]-[0134]: “it is possible to make the virtual image IM be at substantially the same position as the image of the real object MA present at the hand of the observer”). 

Regarding claim 6, modified Nishizawa discloses the virtual image display device according to claim 1, and Nishizawa further teaches wherein the virtual image light generating unit generates first and second virtual image lights independent of each other (para [0092]-[0093] and 100 of fig. 9), 
Wherein the virtual-image-light transmitting and projecting unit has a function of projecting the first virtual image light only to the right eye of the user and projecting the second virtual image light only to the left eye of the user (para [0092]-[0093] and 100 of fig. 9), and 
wherein the virtual-image visual recognition distance control unit has a function of performing the variable control of the visual recognition distance of the virtual image by in-plane 

Regarding claim 8, modified Nishizawa discloses the virtual image display device according to claim 1, wherein the first and second virtual image lights have polarization directions that are at least substantially perpendicular to each other, and the optical paths of the first and second virtual image lights are separated or combined by a polarizing beam splitter arranged in the virtual image light generating unit (Hu teaches, see para [0074]-[0076], “The X-cube 612 is internally coated with certain reflecting materials to split the incident image into two parts, one goes to the left and the other goes to the right as shown in FIG. 6B” . . . “The two polarized plates 614 and 616 are polarized differently (e.g., in horizontally and vertically or circular left and right) corresponding to the images sequentially generated either for left eye or right eye”).
The motivation to combine the references of Nishizawa and Hu is the same as per the rejection of claim 1.

Regarding claim 10, the head mounted display device of claim 10 is rejected based on the same rationale as the virtual image display device according to claim 1 because Nishizawa further describes an HMD (Nishizawa, Abstract).


Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hu, further in view of US 20190121132 A1 to Shamir et al., hereinafter “Shamir”.

Regarding claim 5, modified Nishizawa discloses the virtual image display device according to claim 1 including the virtual image light generating, transmitting and projecting units, but fails to teach a function of projecting the first and second virtual image lights having different visual recognition distances so as to be correctly projected and superimposed and visually recognized as viewed from the user, and the virtual-image visual recognition distance control unit has a function of performing variable control of the visual recognition distance of the visually-recognized virtual image of the user at an arbitrary distance between the visual recognition distances of the first and second virtual image lights by performing variable control of the luminance apportionment of the respective two types of the virtual image lights for each display video item by using a prescribed Relational Formula. 
However, in analogous art Shamir discloses wherein the virtual image light generating unit and the virtual-image-light transmitting and projecting unit have a function of projecting the first and second virtual image lights having different visual recognition distances so as to be correctly projected and superimposed and visually recognized as viewed from the user (para [0073]: “separate the image features in the image into two layers, such that these image features are respectively displayed in focus with respect to and in a superimposed manner with the two distant objects” and para [0069]-[0073]), and the virtual-image visual recognition distance control unit has a function of performing variable control of the visual recognition distance of the visually-recognized virtual image of the user at an arbitrary distance between the visual 
It would have been an obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the system of modified Nishizawa in view of the above teachings of Shamir because both Nishizawa and Shamir are directed to augmented reality display devices (Nishizawa, para [0134]; Shamir, para [0078]), and thus one would look to the other for obvious variations or improvements to their teachings, and because substituting the technique of superimposed image layers as taught by Shamir for the image adjustment of Nishizawa would have been obvious to try and would have yielded predictable results to the skilled practitioner.

Regarding claim 7, modified Nishizawa discloses the virtual image display device according to claim 5, and Hu further teaches wherein the first and second virtual image lights 
The motivation to combine the references of Nishizawa and Hu is the same as per the rejection of claim 1.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hu, further in view of US 20200368616 A1 to Delamont.

Regarding claim 9, modified Nishizawa discloses the virtual image display device according to claim 1, and Nishizawa further teaches wherein the virtual-image-light transmitting and projecting unit is configured to include one or a plurality of laminated light-guiding plates (para [0346]-[0348]: mirrored guide plates).
Nishizawa further describes the image generation unit includes a laser light source and an optical system that guides the laser light source to the eye of the user (para [0346]-[0348]), but does not explicitly describe a hologram.
Hu describes providing holographic image content (para [0072]), but does not explicitly describe specifics of the optical components as pertaining to a hologram.

The motivation to combine the references of Nishizawa and Hu is the same as per the rejection of claim 1.
It would have been an obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the system of modified Nishizawa in view of the above teachings of Delamont because both Nishizawa and Delamont are directed to augmented reality display devices (Nishizawa, para [0134]; Delamont, para [0042]), and thus one would look to the other for obvious variations or improvements to their teachings, and because holographic content, such as taught by Delamont, provides various benefits for gaming such as reduced eye strain or reduced power consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484